Citation Nr: 1436609	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from December 1953 to February 1974.

The matters of entitlement to service connection for a skin disorder and an acquired psychiatric disorder come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for chloracne and posttraumatic stress disorder (PTSD). 

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's former representative, and a new representation agreement with the attorney listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder as a result of herbicide exposure, to include chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not currently diagnosed with PTSD or any other acquired psychiatric disorder in accordance with DSM-IV. 

2. The Veteran did not serve in combat while in Vietnam.
 
3. The record does not otherwise contain credible supporting evidence sufficient to corroborate the Veteran's claimed in-service stressor events.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  While some symptoms of a psychiatric disorder may be capable of lay observation, the diagnosis of PTSD is not capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for PTSD

The Veteran contends that he acquired posttraumatic stress disorder (PTSD), specifically as a result of service during the Vietnam War.  Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id.; see also Doran v. Brown, 6 Vet. App. 283 (1994).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  However, this provision is inapplicable here because although the Veteran may be claiming that his PTSD symptoms are related to hostile military or terrorist activity, he does not have a DSM-IV diagnosis of PTSD.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.




Discussion

The Veteran contends that stressful circumstances during service in Vietnam caused a current psychiatric disorder manifested by PTSD.  

His service treatment records are silent for any symptoms or diagnoses, and at enlistment and separation from service he affirmatively denied any psychiatric disorders acquired before or during service.  VA treatment records from April 2008 show that the Veteran received a positive screen for PTSD.  He asserts that this diagnosis is "substantiated" by four other people found within his VA treatment records.  However, the Board notes that only two other doctors provided a positive diagnosis of PTSD after the initial positive screening by the social worker.  While this evidence tends to show that the Veteran has a diagnosis of PTSD in accordance with the relevant factors required by the DSM-IV, the Board notes that this initial screening was performed by a licensed clinical social worker who, absent some medical expertise or training, is not qualified to render a complex medical diagnosis.  Per VBA Fast Letter 06-03 (March 15, 2006), the Board also requires that VA social workers cannot provide a PTSD diagnosis without additional close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist.  As a result, this evidence is of little probative value in determining whether the Veteran has a positive diagnosis per the criteria for service-connected PTSD.

In June 2011, the Veteran was examined by a VA-contracted psychiatrist.  The findings of the examination show that while the Veteran has some psychiatric symptoms, to include anxiety, paranoid traits, and past episodes of depression; he did not have a current diagnosis for any mental disorder, including PTSD.  The examiner noted that he seemed to be mentally healthy and there are other factors in his life, besides war trauma that have affected his overall well-being.  The examiner also noted that the Veteran has some symptoms of paranoia that is related to his service in Vietnam, but that this can also be linked to his hearing loss, which is not service-connected at this time.  

Ultimately, the Board finds that the Veteran does not have PTSD.  Even though the Board is presented with conflicting medical opinions, the Board finds that the trained psychiatrist's opinion from the VA examination in June 2011 is more probative in determining that the Veteran does not have PTSD than the unsupervised social worker's positive screening.  

Even if the Board were to consider that the Veteran has a diagnosis of PTSD, the Veteran's claim fails the third element of 38 C.F.R. § 3.304(f), which requires "credible supporting evidence that the claimed in-service stressor actually occurred."  Service records show that the Veteran was stationed in Vietnam during a period of war.  However, his DD Form 214 shows that he was a ground radio communication technician, and it does not document that he was awarded any individual combat medals.  Because his official service record does not show combat service awards, and his military occupational specialty is not consistent with combat exposure, the Board finds that his stressor statements alone are of no probative value to corroborate the occurrence of the events that he claims are related to PTSD.  See 38 C.F.R. § 3.304(f)(1)-(2).

As previously stated, if the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, service department records must support, and not contradict, the Veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  As such, the Veteran's claim of entitlement to service connection for PTSD cannot be granted, as it fails to establish the third criterion set forth in 38 C.F.R. § 3.304(f) -independent corroboration of his non-combat stressor.

Here, the record does not reflect a credible, verified in-service stressor, and in turn does not warrant a diagnosis for PTSD based on a verified in-service stressor (i.e. causal nexus).  Nevertheless, the only evidence of record which indicates that the Veteran's claimed stressors occurred consists of his statements regarding the stressful events, which could not be verified through VA's several attempts to assist the Veteran.  The Board finds that the Veteran has not provided credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based.  Therefore, service connection for PTSD is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder, to include PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in May 2008 and April 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the May 2008 and April 2009 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in June 2011.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for PTSD.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In some circumstances, VA's duty to assist includes requesting verification of alleged stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  The Board notes that JSRRC researches Army, Navy, Air Force, and Coast Guard records containing historical information on individual units within these branches of service, as well as some personnel records, as they relate to the stressful events described by veterans seeking service connection for PTSD.  JSRRC provides VA with a summary of its findings.  Such a request, however, requires more than a report of anecdotal events or experiences.  Not every event that occurs during the course of an individual's service is recorded, and service records rarely chronicle specific experiences of individual service members.  In this case, the Board finds that the Veteran has not identified a traumatic event or experience susceptible to verification as a stressor through JSRRC.  As a result, a formal finding of a lack of information required to corroborate stressors associated with his claim for PTSD was issued in June 2009.  The Veteran did not elaborate and has not responded to VA's third request for more detailed stressor information.  Service personnel records show that the Veteran was a ground radio communications technician and non-combat serviceman.  Therefore, referral to JSRRC for verification of the alleged stressors is not warranted.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

The matter of service connection for a skin disorder, to include chloracne must be remanded to obtain a medical examination and opinion.  

The Veteran claims entitlement to service connection for chloracne as a result of exposure to herbicides in Vietnam.  However, based on a review of the claims file, the Board finds that a more expansive view of the issue to include consideration of service connection for other skin disorders is required to better serve the Veteran.  See Clemons, 23 Vet. App. at 5.  Furthermore, the record reflects that the Veteran has not been afforded a VA examination to consider whether his skin disorder may be a result of exposure to Agent Orange.  The Veteran must be afforded a VA examination before the Board can properly adjudicate the claim.

Accordingly, this matter is REMANDED for the following action:
 
1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his skin disorder.  After the Veteran has signed the appropriate releases, any records not already associated with the claims folder should be obtained and associated with the claims folder.

Regardless of whether or not the Veteran responds, any outstanding VA treatment records must be obtained from the Kansas City VAMC beginning in January 2010. 

If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Following the above development, schedule the Veteran for a VA examination regarding a skin disorder.  The examiner should review the claims file including any records obtained above, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below (if the Veteran is unable to attend the examination, the examiner should still offer opinions regarding these directives based on a review of his claims file): 

(a)  identify and diagnose all current skin disorders. 

(b)  for each skin disorder identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service, including herbicide exposure.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion of all of the pertinent evidence of record.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


